             Case 20-35740 Document 475 Filed in TXSB on 04/06/21 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   04/06/2021
                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    SEADRILL PARTNERS LLC, et al., 1                                 )   Case No. 20-35740 (DRJ)
                                                                     )
                              Debtors.                               )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 374

                  ORDER EXTENDING THE EXCLUSIVITY PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) extending the Debtors’ filing

exclusive period through and including June 29, 2021 and (b) extending the Debtors’ solicitation

exclusive period through and including August 28, 2021, all as more fully set forth in the Motion;

and upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and this Court having found that it may enter a final order consistent with Article III

of the United States Constitution; and this Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of




1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of Debtor Seadrill
      Partners LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is Seadrill
      Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick High Road, London W4 5YS,
      United Kingdom.

2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case 20-35740 Document 475 Filed in TXSB on 04/06/21 Page 2 of 2




the Motion and opportunity for a hearing on the Motion were appropriate under the circumstances

                                                                                XXXXXXXXXX
and no other notice need be provided; and this Court having reviewed the Motion and having heard

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
the statements in support of the relief requested therein at a hearing before this Court

XXXXXXXXX
(the “Hearing”); and this Court having determined that the legal and factual bases set forth in

the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.         The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is extended

through and including June 29, 2021.

       2.         The Debtors’ exclusive period to solicit acceptances of a chapter 11 plan for each

Debtor is extended through and including August 28, 2021.

       3.         Entry of this Order is without prejudice to the Debtors’ right to seek from this Court

such additional and further extensions of the Exclusivity Periods within which to file and solicit

acceptance of a chapter 11 plan as may be necessary or appropriate.

       4.         The terms and conditions of this Order are immediately effective and enforceable

upon its entry.

       5.         All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       6.         The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       7.         This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

         Signed: April 06, 2021.

                                                         ____________________________________
                                                         DAVID R. JONES
                                                         UNITED STATES BANKRUPTCY JUDGE
                                                    2
